Citation Nr: 0616663	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to October 22, 2001, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision, by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for tinnitus, evaluated as 
10 percent disabling, effective October 22, 2001.  The 
veteran perfected an appeal as to the assigned effective 
date.

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and render a decision in this case.  38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing is of 
record.

In May 2005, the Board remanded the case to the RO for 
evidentiary development.  The requested development has been 
undertaken and the case has been returned to the Board for 
adjudication.  


FINDINGS OF FACT

1.  The veteran filed his original service connection claim 
for tinnitus on October 22, 2001. 

2.  There is no indication that any service connection claim, 
either formal or informal, was filed prior to October 22, 
2001.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
October 22, 2001, for the grant of service connection for 
tinnitus, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the RO has notified the veteran 
of all of the specific provisions of the VCAA and performed 
additional development regarding the effective date issue 
(See letters dated May 2003, July 2003 and May 2005).  
Moreover, the essential facts by which the present appeal 
must be decided are not in dispute.  Because the matter to be 
resolved revolves around when a claim was received by the VA, 
the record is already established.  Therefore, given the 
nature of the issue, procurement of additional evidence, 
beyond that already obtained, would not strengthen the 
veteran's claim.  Consequently, we believe that further VCAA 
notification would serve no useful purpose and no further 
action to comply with its provisions is required.

Moreover, the veteran has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim, and he has been represented by an accredited 
service organization throughout the pendency of the claim.  
The Board finds that the actions taken are sufficient to 
satisfy any duties to notify and assist owed the veteran.  


II.  Factual Background

The service medical records include a July 1965 indication 
examination which revealed no clinical abnormalities of the 
ears, nor did the veteran report having any symptoms related 
to the ears.  However, some hearing loss was shown at that 
time.  Service medical records dated in April and May 1967 
document ear infections in both ears, worse on the right; 
assessed as bilateral ear infection, otitis externa and 
otitis media.  The veteran complained of associated symptoms 
of right ear hearing loss in May 1967.  A May 1967 separation 
physical examination report indicates that clinical 
evaluation of the ears was abnormal due to external otitis of 
the right ear.  

In June 1967, the veteran filed a service connection claim 
for a right ear infection.  An August 1967 VA examination 
revealed mild to moderate sensorineural hearing loss.  There 
was no indication of any other ear pathology.

In a September 1967 rating decision, the RO denied service 
connection for defective hearing and for an infection of the 
right ear.  The veteran was advised of that decision in 
September 1967 and did not appeal it.

In July 1987, the veteran filed another claim for hearing 
loss/ear problems, described as blood coming from the ears in 
1967.  In August 1987, the veteran was notified that this 
claim had been previously denied and remained denied.

In October 1993, the veteran filed to reopen his claim for 
hearing loss and ear infections.  The veteran was notified 
that both claims were denied in 1967 and remained denied.

In December 1993, the veteran indicated that he wished to 
reopen his service connection claim for hearing loss.  The 
veteran filed a claim for non service-connected pension 
benefits in January 1994.  In April 1994, pension benefits 
were granted based on nonservice-connected disorders 
including: defective hearing and ear infections (both 
assigned non-compensable ratings) and for schizophrenia 
(assigned a 70% evaluation). 

In July 1994, the veteran again filed to reopen his claims 
for hearing loss/ear infections.  In correspondence from the 
RO dated in August 1994, the veteran was informed that these 
claims were denied in 1967 and required the submission of new 
and material evidence to reopen them.

On October 22, 2001, the veteran through his representative 
filed an original service connection claim for bilateral 
tinnitus.  

A VA audio evaluation of February 2002 resulted in diagnoses 
of sensorineural hearing loss and tinnitus and the examiner 
opined that tinnitus may have resulted from the effects of 
noise exposure on high frequency hearing while the veteran 
was in service.

In an August 2002 rating decision the RO granted service 
connection for tinnitus, for which a 10 percent evaluation 
was assigned effective from October 22, 2001, the date of the 
original claim.  

The veteran presented testimony at a Travel Board hearing 
held before the undersigned Acting Veterans Law Judge in 
September 2003.  At that time, the veteran testified that 
during service he experienced ear problems including 
infection, blockage, bleeding and ringing.  In effect, the 
veteran indicated that tinnitus was the same condition which 
he suffered from in 1967 when his claim was denied.

Following the hearing, the veteran's claim was remanded by 
the Board in May 2005 in order to obtain additional medical 
records which may have shown a diagnosis of tinnitus prior to 
February 2002.  VA records dated from 1995 to 2005 were 
received and reviewed.  The Board located an entry dated 
October 31, 2002, at which time the veteran complained of 
hearing loss and ringing in the ears and requested an 
audiology consultation.  A prior record dated in August 2000, 
indicates that the veteran was seen by audiology in June 2000 
at which time occasional tinnitus and dizziness was reported.  


III.  Legal Analysis

The veteran essentially contends that an earlier effective 
date for the grant of service connection for tinnitus should 
assigned inasmuch as he filed previous service connection 
claims in June 1967, October 1993 and December 1993.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  The effective date for the grant of service 
connection for claimed residuals of a disease or injury is 
the day following separation from active duty or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later. 

The effective date of an award based on a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400. The implementing regulation clarifies this 
to mean that the effective date of an evaluation and an award 
of compensation based on a reopened claim will be "the date 
of receipt of claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal in the instant case flows from his original 
claim of service connection for tinnitus, the provisions of 
38 C.F.R. § 3.157 are not for application in the instant 
case.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in Rodriguez, supra, pointed out that for purposes 
of establishing the requirements and procedures for seeking 
veterans benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) define a "claim," informal as well as formal, 
as a "communication in writing."  Further, the Federal 
Circuit stated that, when 38 C.F.R. § 3.155(a) refers to "an 
informal claim," it necessarily incorporates the definition 
of that term in 38 C.F.R. § 3.1(p) as a "communication in 
writing."  The Federal Circuit also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.  All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."

The provisions of 38 C.F.R. § 3.155(b) state that a 
communication received from a service organization, an 
attorney, or an agent may not be accepted as an informal 
claim if a power of attorney was not executed at the time the 
communication was written.

In reviewing an appeal, it is the Board's responsibility to 
evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002 
& Supp. 2005).  When there is an approximate balance of 
evidence regarding the merit of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In the instant case, the Board finds that there is no legal 
basis to award the veteran an effective date earlier than 
October 22, 2001, for the establishment of service connection 
for tinnitus.  The veteran maintains that he three times 
filed previous claims for tinnitus (June 1967, October 1993 
and December 1993) all of which were denied, and now many 
years later, service connection has been established for 
tinnitus based on the same evidence as was before VA at the 
time of the previous denials.  

The Board has thoroughly reviewed the claims folder and has 
found no service connection claim, formal or informal, for 
tinnitus filed at any time prior to October 22, 2001.  The 
veteran filed previous claims for hearing loss and ear 
infections in 1967 and 1993, but those disorders are separate 
and distinct from a claim for tinnitus.  Tinnitus was not 
included as a claim in 1967 or 1993, nor does any evidence 
reflect that it was diagnosed at those times, or at any time 
prior to June 2000, at the earliest.  Accordingly, the claims 
denied in 1967 and 1993 were not denied on the same basis or 
upon review of the same evidence as the August 2002 grant of 
service connection for tinnitus, inasmuch as the earlier 
rating actions did not even involve the currently claimed 
disorder (tinnitus), nor did the evidence include a diagnosis 
of tinnitus at those times.  

The veteran maintains that symptoms of tinnitus were actually 
present as early as 1966 but were misdiagnosed as ear 
infections/hearing loss and therefore VA personnel 
misinterpreted the claims in 1967 and 1993 as relating to ear 
infections as opposed to tinnitus.  While the symptoms of 
tinnitus may have been present during service, it appears 
that the veteran did not first clinically complain of 
symptoms of tinnitus until June 2000.  While it may be clear 
to the veteran in hindsight that tinnitus was misdiagnosed, 
the Board is not free to reinterpret the signs and symptoms 
shown in service on its own, but must rely upon competent 
medical evidence.  It is now well settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Furthermore, 
the veteran himself is not shown to possess the requisite 
medical expertise to render an authoritative interpretation 
of the medical evidence.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As pertains to the related matter of obtaining an earlier 
effective date by virtue of asserting clear and unmistakable 
error (CUE) in a final previous decision (such as those in 
1967 and 1993), as a matter of law, a medical error or change 
in diagnosis cannot constitute CUE.  See Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  Medical personnel, whether they 
work for VA or the service department, are not adjudicators, 
and as such, cannot commit CUE.  See Henry v. Derwinski, 
2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. 
App. 208 (1998) (recognizing that a claim of misdiagnosis 
could be interpreted as either assertion of failure to 
satisfy duty to assist or disagreement with weighing of 
facts, neither of which can be clear and unmistakable error).  
Accordingly, the theory of misdiagnosis by medical personnel 
or mis-characterization of a disorder by VA adjudicators does 
not provide a basis for the assignment of an earlier 
effective date.  

The Board must also point out that, as is clear from the 
applicable regulations, it is the date of the claim, not the 
date of the onset of illness or disability, which is the 
decisive factor in the determination of the effective date.  
Although the provisions of 38 C.F.R. § 3.400 contain 
exceptions to the general rule, none of those exceptions is 
applicable in this case.  Accordingly, even if the veteran 
complained of symptoms of tinnitus in June 2000 or even if it 
had been diagnosed at that time, the Court has held that the 
mere presence of a disability does not establish an intent on 
the part of the veteran to seek service connection for that 
condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  While the 
Board must interpret the appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  See Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995)].  The appellant must have asserted the 
claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. 
App. 537, 540-41 (1995).  In this case, he did not do so 
until October 22, 2001.

The veteran filed his original claim for tinnitus on October 
22, 2001.  The Board has reviewed the record to determine 
whether an informal or formal claim for tinnitus was filed at 
any time between the veteran's separation from service in 
June 1967 and the initial claim filed in October 2001.  Under 
38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If that application 
is received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

A review of the claims folder reflects that there was no 
formal claim or informal claim meeting the requirements of 38 
C.F.R. § 3.155 for tinnitus filed at any time between June 
1967 and October 21, 2001; nor does the veteran maintain that 
a specific claim for tinnitus as filed any earlier.  It is 
well established by the record that the veteran did not file 
a service-connection claim for tinnitus prior to October 22, 
2001, and therefore there is no basis for the assignment of 
an effective date prior to that time under the applicable VA 
regulations.  See 38 C.F.R. § 3.400.  

Here, the effective date of the veteran's service connection 
claim for tinnitus was granted based upon the date of the 
initial claim, which was filed on October 22, 2001.  Inasmuch 
as the veteran did not submit a formal or informal claim of 
service connection for tinnitus prior to October 22, 2001, 
the Board finds that there is no legal basis upon which to 
award an earlier effective date and that the RO has granted 
the earliest effective date possible based upon the facts in 
this case and the law and regulations.  Therefore, the appeal 
must be denied.





ORDER

An effective date earlier than October 22, 2001, for the 
grant of service connection for tinnitus is denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


